DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-9, in the reply filed on December 21, 2021 is acknowledged.  The traversal is on the ground(s) that the inventions are so closely related that they could be searched in a single search of reasonable burden and that the claims of at least 1-9 and 10-12 share a special technical feature that is defined over the art cited by the examiner.  This is not found persuasive.  
As to the argument that the claims share a special technical feature, this argument is not persuasive. As an initial matter, it is noted that the argument does not address the merits of the position set forth in the restriction requirement. The restriction requirement identifies the technical feature that links the three inventions and identifies prior art that demonstrates the technical feature was known in the art.  As such, the restriction requirement establishes that the inventions do not relate to a single general inventive concept as required because they lack the same or corresponding special technical feature. Additionally, the rejection set forth below further establishes that unity of invention is lacking a posteriori.  Finally, it is noted that whether any particular technical feature makes a contribution over the prior art and therefore constitutes a special technical feature is considered with respect to both novelty and inventive concept.       
As to the inventions being so closely related that they could be searched with only a reasonable burden, the examiner notes as an initial matter that the restriction is a unity of invention based upon a national stage application and not a restriction based upon independent and distinct inventions. As such, it follows that a serious burden does not need to be established.  However, the examiner acknowledges that unity of invention restrictions must be 
The requirement is still deemed proper and is therefore made FINAL.
Claims 10-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Objections
Claims 1-9 are objected to because of the following informalities:  As to claim 1, “Method” should be - - A method - -.  As to claims 2-9, “Method” should be - - The method - -.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
As to claim 8, the claim recites the adjustment results in a wall thickness that is “always within a prescribed tolerance range”.  The limiting effect of the recitation is unclear due to the word “always”.  If the intent of the claim is to make clear that the process is controlled, as needed and in such a way, as to attempt to maintain the wall thickness within a desired range, this is reasonable and appropriate.  However, the word “always” suggests that the adjustment is a one-time adjustment that would never need to be repeated since after the adjustment the wall thickness will “always” be in the desired range.  Appropriate correction and clarification is required.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fahling et al. (DE 10 2016 119 872).
Regarding claim 1, Fahling teach a method for the production control of an extruded plastic product with the following steps: recording at a first measuring point a first actual temperature of a measuring area provided on the plastic product (paragraphs [0049]-[0052] (39) or (41) or (43) – each of these could reasonably be considered to be a first measuring point where a first actual temperature is measured as claimed with a subsequent downstream location being a second measuring point where a second actual temperature is measured as claimed), recording a second actual temperature of the measuring area at a second measuring point which is arranged at a distance from the first measuring point in the direction of extrusion of the plastic product (paragraphs [0049]-0052] (41) or (43) or (45)), determining a setpoint temperature of the measuring area at the second measuring point (paragraphs [0017]-[0027], [0053] and [0054]), and outputting information on whether the second actual temperature is inside or outside a prescribed tolerance range of the setpoint temperature (paragraphs [0017]-[0027], [0053] and [0054]).
As to claim 2, Fahling et al. teach achieving stable production and maintaining a constant freeze location by measuring each of multiple temperatures and controlling them at appropriate values (paragraphs [0002], [0006], [0007] and [0016]-[0027]).  This intrinsically requires what is reasonably understood to be basing the setpoint temperature at the second measuring point by means of a cooling curve of the plastic product.  The system tracks and controls the first temperature and the second temperature.  There is a relationship between the temperatures that is obtained and that manifests itself during the process and the setpoints are adjusted to achieve the fixed freezing location and stable operation.  The temperature difference between the measuring points and the location of the freeze line are a function of the cooling properties/cooling curve of the plastic product.  As such, this property (i.e. the cooling property of the plastic product from its intrinsic cooling curve) is essentially considered and taken into account, as broadly claimed, in order to achieve the specified process goals of Fahling et al.  
.

Claims 1, 2, 4, 5 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Collins (US 5,288,441). 
Regarding claim 1, Collins teaches a method for the production control of an extruded plastic product (Abstract; Figure 1) with the following steps: recording at a first measuring point a first actual temperature of a measuring area provided on the plastic product (col. 2, lines 58-col. 3, line 14; col. 4, lines 5-45; col. 5, line 3-27; Figure 1 (32) (33) (34) (36) (38)), recording a second actual temperature of the measuring area at a second measuring point which is arranged at a distance from the first measuring point in the direction of extrusion of the plastic product (col. 2, lines 58-col. 3, line 14; col. 4, lines 5-45; col. 5, line 3-27; temperature recorded at a plurality of measuring points in the direction of extrusion of the plastic product), determining a setpoint temperature of the measuring area at the second measuring point (col. 6, lines 1-22; Figure 4; col. 6, lines 44-57), and outputting information on whether the second actual temperature is inside or outside a prescribed tolerance range of the setpoint temperature (col. 4, line 45-col. 5, line 2; col. 5, line 28-50).
As to claim 2, Collins teach the setpoints are determined to produce a desired temperature profile of the extruded product in the direction of extrusion.  There is an intrinsic relationship between the temperatures at the different locations based on the properties of the material being extruded (e.g. col. 6, lines 29-42 demonstrates knowledge of these relationships) that will be necessarily considered when providing setpoints for the profile.  For example, if the material is thin and cools quickly the process parameters required to achieve the desired profile will be different than if the material is thicker and is of a material that does not cool as quickly.  By accounting for, controlling, and achieving a desired temperature and thickness profile as disclosed, it follows that the process of Collins reasonably reads upon the claimed, “a cooling 
 As to claim 4, Collins use an infrared camera/non-contact device to record the temperatures (Figure 1 (32)
As to claim 5, Collins calculate a wall thickness based on the actual temperatures (col. 6, lines 23-57).
As to claim 9, Collins teaches measuring the temperatures at several measuring areas distributed evenly around the product (claims 5 and 6; col. 4, lines 34-39).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
2 is rejected under 35 U.S.C. 103 as being unpatentable over Fahling et al. (DE 10 2016 119 872), as applied to claims 1, 2 and 4 above. Note: this is an alternative rejection of claim 2.
As to claim 2, Fahling et al. teach the method set forth above.  As set forth above, the examiner takes the position that controlling the process of Fahling et al. as described and disclosed intrinsically would result in a method that reads upon the claimed step being met.  Alternatively, the teaching of Fahling et al. at least implies controlling the setpoints as claimed in order to achieve stable production and maintaining a constant freeze location.  Fahling et al. teach measuring each of multiple temperatures and controlling them at appropriate values (paragraphs [0002], [0006], [0007] and [0016]-[0027]).  This at least implicitly requires what is reasonably understood to be basing the setpoint temperature at the second measuring point by means of a cooling curve of the plastic product.  The system tracks and controls the first temperature and the second temperature.  There is a relationship between the temperatures that is obtained and that manifests itself during the process and the setpoints are adjusted to achieve the fixed freezing location and stable operation.  The temperature difference between the measuring points and the location of the freeze line are a function of the cooling properties/cooling curve of the plastic product.  As such, this property (i.e. the cooling property of the plastic product from its intrinsic cooling curve) is implicitly considered and taken into account, as broadly claimed, in order to achieve the specified process goals of Fahling et al.  

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Fahling et al. (DE 10 2016 119 872), as applied to claims 1, 2 and 4 above, and further in view of either one of Corbett et al. (US 3,372,920) or Rives et al. (US 2005/0106378).
As to claim 3, Fahling et al. teach the method set forth above. Fahling et al. do not teach the first actual temperature is recorded after a corrugator of an extrusion system. However, 
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Fahling et al. and either one of the secondary references and to have corrugated the material at the die in the method of Fahling et al., as suggested by either one of the secondary references, for the purpose, as suggested by the references of corrugating the material and thereby realizing the advantages of such corrugations (e.g. improved strength, thickness and insulating capacity).  In the combination, by corrugating the material of Fahling at the die the first actual temperature recording will take place after the corrugator of the extrusion system. 

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Fahling et al. (DE 10 2016 119 872), as applied to claims 1, 2 and 4 above, and further in view of Dobrowsky et al. (EP 0 287 551).
As to claims 5-8, Fahling et al. teach the method set forth above. Further, Fahling et al. disclose the importance of producing a product having a desired thickness (paragraphs [0002], [0006], [0007] and [0016]).  Fahling et al. do not teach calculating, controlling and outputting information regarding a wall thickness as set forth in the claims.  However, Dobrowsky et al. teach and suggest calculating, controlling and outputting information regarding wall thickness and demonstrate that it is known that there is a correlation between temperature and product thickness (Figures 1, 5 and 6; col. 2, lines 26 – col. 3, line 2; col. 8, lines 2-34).
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Fahling et al. and Dobrowsky et al. and to have calculated, controlled and outputted information regarding wall thickness as set forth in the claims in the method of Fahling et al., as suggested .  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Fahling et al. (DE 10 2016 119 872), as applied to claims 1, 2 and 4 above, and further in view of Fahling et al. (EP 1 616 687).
As to claim 9, Fahling et al. teach the method set forth above.  Fahling et al. do not teach performing each temperature recording at several measuring areas as claimed.  However, Fahling et al. ‘687 teach an analogous method wherein the temperatures are measured either at points or regions distributed evenly around the plastic product (Abstract; paragraphs [0024]-[0030]; Figures 1-5).   
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Fahling et al. with Fahling et al. ‘687 and to have taken the temperature recordings at several measuring areas distributed evenly around the plastic product in the method of Fahling et al., as suggested by Fahling et al. ‘687, for the purpose, as suggested by the references, of providing a more thorough and accurate picture of the temperature and properties of the extruded material.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Collins (US 5,288,441), as applied to claims 1, 2, 4, 5 and 9. Note: this is an alternative rejection of claim 2.
As to claim 2, Collins teaches the method set forth above.  As set forth above, the examiner takes the position that controlling the process of Collins as described and disclosed intrinsically would result in a method that reads upon the claimed step being met.  Alternatively, the teaching is at least understood to imply setting the setpoint based upon the first actual temperature by means of a cooling curve of the plastic product. There is a relationship between the temperatures at the different locations based on the properties of the material being .

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Collins (US 5,288,441), as applied to claims 1, 2, 4, 5 and 9, and further in view of either one of Corbett et al. (US 3,372,920) or Rives et al. (US 2005/0106378).
As to claim 3, Collins teaches the method set forth above. Collins does not teach the first actual temperature is recorded after a corrugator of an extrusion system. However, each of Corbett et al. (Figure 8; Abstract; col. 1, lines 24-37) and Rives et al. (Abstract; Figure 1 (10); Figure 3) teach corrugating extruded material with or in the die of the extrusion system.
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Collins and either one of the secondary references and to have corrugated the material at the die in the method of Collins, as suggested by either one of the secondary references, for the purpose, as suggested by the references of corrugating the material and thereby realizing the advantages of such corrugations (e.g. improved strength, thickness and insulating capacity).  In the combination, by corrugating the material of Collins at the die the first actual temperature recording will take place after the corrugator of the extrusion system. 

s 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Collins (US 5,288,441), as applied to claims 1, 2, 4, 5 and 9, and further in view of and further in view of Dobrowsky et al. (EP 0 287 551).
As to claims 6-8, Collins teaches the method set forth above. Collins does not teach calculating, controlling and outputting information regarding a wall thickness as set forth in the claims.  However, Dobrowsky et al. teach and suggest calculating, controlling and outputting information regarding wall thickness and demonstrate that it is known that there is a correlation between temperature and product thickness (Figures 1, 5 and 6; col. 2, lines 26 – col. 3, line 2; col. 8, lines 2-34).
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Collins and Dobrowsky et al. and to have calculated, controlled and outputted information regarding wall thickness as set forth in the claims in the method of Collins, as suggested by Dobrowsky et al., for the purpose, as suggested by the references of controlling the thickness/dimensional stability of the product to a desired target value or range of values.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art references disclose analogous temperature measuring and process control methods.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeff Wollschlager whose telephone number is (571)272-8937. The examiner can normally be reached M-F 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742